Citation Nr: 1527504	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than February 4, 2010, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.

ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1985.  He died in June 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran died during the pendency of the appeal of the above-listed claims and the appellant timely submitted a June 2014 request for substitution.  See 38 U.S.C.A. § 5121A.  The RO certified the substitution of the appellant for the Veteran in April 2015.

The November 2010 rating decision was issued in response to a September 2009 claim for service connection for headaches and a February 2010 petition to reopen a claim for service connection for PTSD.  The November 2010 rating decision granted service connection for migraine and tension headaches, with an evaluation of 10 percent assigned from September 2, 2009, and granted service connection for PTSD, with an evaluation of 50 percent assigned from February 4, 2010.  In his January 2011 notice of disagreement (NOD), the Veteran disagreed with both assigned ratings, and also expressed his belief that he was entitled to individual unemployability.  For this reason, the Statement of the Case (SOC) issued in July 2012 included the unemployability claim, even though it was not expressly adjudicated in the 2010 rating decision.  The Veteran, through his attorney, submitted his substantive appeal in September 2012. 

The appellant and his representative have indicated their belief that a claim of entitlement to an earlier effective date for service connection for PTSD is on appeal.  See, e.g., June 2014 Letter from Representative ("The Veteran had claims for increased ratings and an earlier effective date pending at the time of his death.  My client seeks accrued benefits based on those claims.").  The Veteran's NOD did not expressly or implicitly indicate any disagreement with the effective date; however, the Veteran had indicated on his September 2012 VA Form 9 that he believed he was entitled to an earlier effective date for the grant of service connection for PTSD.  In a simultaneously submitted document entitled "Substantive Appeal", his representative argued that the "PTSD claim was reopened with service records," so the Veteran was entitled to an earlier effective date based on 38 C.F.R. § 3.156(c).  In looking at the SOC, the question of the effective date assigned is not identified as an issue on appeal; however, the RO certified the effective date issue as on appeal in the VA Form 8 completed in October 2014.

Considering the Veteran is now deceased and VA should attempt to sympathetically review all the evidence to see if claims are raised, the Board will address the earlier effective date claim.  There is no prejudice, as the private attorney, well versed in veterans' law, provided argument on this point, both with the substantive appeal during the Veteran's lifetime and with her arguments in now representing the appellant.  Although the SOC did not list the effective date as a separate issue, it did address, within the context of discussing the grant of service connection for PTSD, that the effective date assigned represented the date the Veteran filed his claim to reopen.

The claims file for this matter contains at least some evidence dated subsequent to the September 2012 SOC and the appellant has not waived his right to have that evidence considered by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).  However, the Board is granting the claim of entitlement to TDIU (as well as 70 percent and 50 percent ratings for PTSD and migraines, respectively) which will afford appellant the benefit of a total disability rating and the full benefits he has sought on appeal.  See 38 C.F.R. § 20.1304(c); see also September 2012 Substantive Appeal (seeking a 70 percent rating for PTSD and a 50 percent rating for migraine headaches).  Remand for readjudication of the above-listed issues due to newly submitted evidence would not benefit appellant and would only delay final, favorable resolution of his claims.  The Board will proceed to the merits of these claims.  As for the effective date issue, none of the evidence received after the SOC is pertinent to this claim, so an SSOC is not needed.

The issue of entitlement to service connection for cause of the Veteran's death is not before the Board at this time.  The RO denied the claim in a February 2015 rating decision.  Although the appellant, through his representative, alluded to the claim in May 2015 correspondence and asked the Board to consider it, the Board will not treat that correspondence as a NOD.  See 38 C.F.R. § 20.201.  If the Board did treat the correspondence as a NOD, the law would require a remand for the issuance of an SOC.  See 38 C.F.R. § 19.9.  The appellant and his representative are hereby put on notice that, to the extent they seek to appeal February 2015 rating decision that initially denied the claim, they should file a NOD within one year of that decision to initiate an appeal.  See 38 C.F.R. § 20.302(a).  If they do not timely file a NOD, the February 2015 rating decision will become final.  Id.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.



2.  Giving the claimant the benefit of the doubt, the Veteran suffered very frequent migraines that were completely prostrating, prolonged attacks.

3.  Prior to February 4, 2010, the Veteran's service-connected disabilities (including only migraine headaches and a scar) did not render him unable to secure and follow a substantially gainful occupation.

4.  Beginning February 4, 2010, the Veteran's service-connected disabilities (including PTSD, migraines, and a scar) rendered him unable to secure and follow a substantially gainful occupation.

5.  The Veteran first filed a claim of entitlement to service connection for any mental health condition in May 1995.

6.  The Veteran was first diagnosed with PTSD in October 2010 and the available medical evidence does not support finding an onset of PTSD prior to February 4, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for PTSD have been met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014)

3.  The criteria for TDIU have not been met for the period prior to February 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).

4.  The criteria for TDIU have been met for the period beginning February 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).

5.  The criteria for an effective date earlier than February 4, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.160, 3.304, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The notice should also inform the claimant with respect to how disability ratings and effective dates are assigned.  Id.

The appellant has been substituted for the Veteran with respect to increased rating claims pending at the time of the Veteran's death.  See April 2015 Notice of Substitution.  Notice had previously been provided to the Veteran in September 2009 and February 2010, prior to the initial adjudication of his claims in November 2010.  After he raised the issue of unemployability, additional notice was provided to him in November 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  In addition, the notice letters informed the Veteran of the elements of and evidence needed to substantiate an increased rating claim, including all of the notice requirements set forth in Vazquez-Flores.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  See also 79 Fed.Reg. 52,977-01 (September 5, 2014) (setting forth new regulation 38 C.F.R. § 3.1010(f)(1) ("VA will send notice under § 3.159(b)...to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.").

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records (SSA).  The Veteran had not identified any other records allegedly relevant to his claim, nor has the appellant in the course of pursuing these claims.  VA has satisfied its duty to obtain records.
  
Additionally, the Veteran was provided relevant VA examinations in October 2010.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The adequacy of the examinations and resulting opinions have not been challenged by the Veteran, the appellant, or their representatives.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Legal Standards:  Initial Rating for PTSD

In the November 2010 rating decision granting entitlement to service connection for PTSD, the RO assigned an initial disability rating of 50 percent effective February 4, 2010.  The Veteran appealed the assignment of an initial disability rating of 50 percent.  See January 2011 Notice of Disagreement; September 2012 Substantive Appeal (VA Form 9) (seeking 70 percent rating for PTSD).  As previously noted, the appellant has been substituted and steps into the shoes of the Veteran.  Because the appellant is appealing the original assignment of a disability evaluation for PTSD following award of service connection, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.


IV.  Initial Rating for PTSD:  Analysis

The appellant asserts that the Veteran was entitled to an increased disability rating in excess of 50 percent for his service-connected PTSD.

The Board acknowledges that the Veteran contended during his life that his service-connected PTSD warranted a higher initial evaluation, however, in determining the actual degree of disability, medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and the other lay witnesses are not competent evidence of the clinical significance of the Veteran's PTSD symptoms during his life.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board will rely on the medical evidence of record.

Service treatment records (STRs) show that, in 1984, the Veteran was admitted for psychiatric evaluation following an attempted suicide via overdose.  The suicide attempt was preceded by a traumatic event where the Veteran was attacked by a homeless man and almost lost his arm.  He was discharged with a diagnosis of:  "Adjustment disorder with mixed emotional features, acute, severe, manifested by anxiety, agitation, transient suicidal ideation, feelings of hopelessness and helplessness, resolved."

The Veteran had an extensive post-service mental health history which included mental health treatment from Salisbury VA Medical Center (VAMC) until June 2006 and from the Fayetteville VAMC from 1993 until his death in 2013.  Those records reflect treatment for substance abuse, suicidal ideation, depression, paranoia, auditory hallucinations and impulse control.  In February 2008, the Veteran was involuntarily admitted to Sampson Regional Medical Center after attempting suicide by holding a gun in his mouth.  Diagnoses included bipolar disorder, unspecified, and substance abuse, as well as antisocial personality disorder not otherwise specified.  At time of discharge, he was assigned a GAF of 60.  Subsequent VA treatment records continue to reflect a diagnosis of depression and bipolar disorder with psychotic features (paranoia, delusional ideation).  He also reported headaches and that he got angry easily, but denied physical aggression.

In April 2011, the Veteran reported to the ER after attempting to overdose on cocaine.  He was voluntarily committed with symptoms of depressed mood, suicidal plan, poor sleep pattern, crying spells, feelings of helplessness and hopelessness, as well as visual and auditory hallucinations.  At time of discharge, he denied feeling depressed or hopeless, suicidal and homicidal ideation, plan and intent, affect was appropriate and mood euthymic.  He was considered stable and was assigned a GAF of 55.

Private treatment records from 2006 and 2007 also contain diagnoses of bipolar disorder, depressed with psychotic features.

In October 2010, the Veteran was afforded a VA PTSD examination.  He endorsed multiple symptoms of PTSD, including sleep difficulties, nightmares, shortness of breath and sweats, intrusive flashbacks, exaggerated startle response, avoiding people and public places where he was guarded and suspicious, irritability, anger, and depression.  He also reported a history of eight previous psychiatric hospitalizations, the most recent being in early 2010.

The examiner provided an Axis I diagnosis of PTSD and assigned a GAF of 50.  He opined that the Veteran's PTSD was due to the in-service attack and that he experienced changes in psychosocial functioning as a result of the trauma.  The Veteran had decreased self-care due to lack of motivation and minimal contact with his family due to anger and difficulty getting along with others.  He also showed impairment in social and interpersonal friendships.  The examiner opined that the Veteran's PTSD symptoms resulted in him having to change jobs frequently and currently his anger and irritability are high enough to the extent that he is unable to seek any type of employment.  She concluded that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, as evidenced by suicidal ideation, near continuous depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran's medications at the time consisted of Elavil, Plavix, Verapamil, Prozac and Seroquel.  Notably, the examiner did not attempt to separate the Veteran's PTSD symptoms from symptoms due to his other mental health conditions (e.g. substance abuse).

While there is other evidence, such as in the SSA records, that suggest the Veteran's psychiatric conditions other than substance abuse were not sufficiently debilitating to render him unemployable for purposes of SSA disability compensation, the Board must evaluate the evidence in the context of the benefit of the doubt standard and the regulations pertaining to disability ratings for VA purposes.  See Gilbert, 1 Vet.App. at 53-56; 38 C.F.R. §§ 3.102 and 4.3.

Here, an examination performed for the express purpose of evaluating the severity of the Veteran's PTSD under VA standards resulted in an opinion indicating occupational and social impairments matching those specified for a 70 percent rating.  Moreover, the impairments were due to symptoms listed in the criteria for a 70 percent rating and include, among others, suicidal ideation.  The Veteran's persistent suicidal ideation is substantiated not only by the Veteran's reports and examiner's opinions, but by documented suicide attempts and associated hospitalizations.  On this evidence, the Board finds that the Veteran's PTSD symptoms more closely approximate the 70 percent criteria.

With respect to a higher, 100 percent rating for PTSD, the appellant has not alleged that the evidence warrants any such rating and the evidence does not support it.  The October 2010 VA examination did not find total occupational and social impairment.  The other evidence of record also documents ongoing (though strained) family relationships and impairments that do not rise to the level meeting (or more closely approximating) total occupational and social impairment.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  This is seen most readily in the GAF scores which range from 50 to 60.  While a score of 50 falls just within the "serious" range, that score and the other assigned scores (including the symptoms and impairments on which those scores are based) do not reflect the level of impairment that would justify a 100 percent rating for a mental disorder.

In short, the Board finds that the Veteran's mental health symptoms met the criteria for a 70 percent disability rating during the entire period on appeal, but did not meet or more closely approximate the criteria for a 100 percent disability rating at any time during the period on appeal.  38 C.F.R. § 4.130, DC 9411 (2014).  The evidence is not in equipoise.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board grants entitlement to an initial disability rating of 70 percent, but no higher, for service-connected PTSD.




V.  Legal Standards:  Initial Rating for Migraine Headaches

The appellant seeks entitlement to an initial rating in excess of 10 percent for migraine headaches.

Migraine headaches are evaluated under Diagnostic Code (DC) 8100 in the Schedule of Ratings for Neurological Conditions and Convulsive Disorders found in 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.124a, DC 8100 (2014).  Under DC 8100:

A 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The highest, 50 percent schedular rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating", nor has the Court.  See Fenderson, 12 Vet. App. at 127 (quoting Diagnostic Code 8100 verbatim and holding evidence established headaches were "prostrating", but not specifically addressing what constitutes a prostrating attack).  A prominent medical dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, 1554 (31st Edition 2007).

The Veteran underwent an examination to evaluate his headaches in October 2010.  The examiner documented the Veteran's report of headaches over a period of 28 years, with severe headaches on a daily basis lasting approximately 2 hours, rated 10 on a scale of 1 to 10 for pain, for which he had to lie down and could not do anything.  The examiner noted that the Veteran's service records included reports of headaches in 1982 and 1985 with a diagnosis of tension headaches in 1982.  The VA examiner diagnosed tension and migraine headaches with subjective factors of chronic daily headaches during the day, some being mild and some very intense, involving the entire head.  He denied auras but was sensitive to light, sound, and smell while experiencing a headache.  The Veteran was afraid of his headaches and often just stayed home.  Objective factors included a normal exam from the standpoint of the headache condition.  The examiner observed, however, that the Veteran presented a complicated case with regard to his multiple medical problems including PTSD.  The examiner did not provide an opinion in terms directly relatable to the rating criteria, but did indicate the headache condition required the Veteran to avoid stress in occupational settings and in his daily activities.

The Veteran was competent to testify to the frequency and severity of his headaches as such symptoms are subjective and unique to the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A review of medical treatment records over a number of years shows occasional complaints of headaches including a visit to the emergency room in November 2009 with complaints of a headache and elevated blood pressure.  See also December 2007 VA Progress Note (documenting CT of head due to complaints of headache and hallucinations).  The Veteran had an active prescription for Amitriptyline for migraine headaches during the entire period on appeal. 

The evidence is in relative equipoise regarding the severity and frequency of the Veteran's headache symptoms.  The Veteran reported daily episodes of prostrating headaches and VA treatment records show the Veteran was actively being treated for his headaches with prescribed medication.  Further, the VA examiner concluded the Veteran experienced symptoms of tension headaches and migraines.  While the VA examination does not provide a clear opinion regarding the severity of the headaches, the examiner apparently found the Veteran's statements regarding the frequency and intensity of his headaches medically plausible and otherwise credible.  There is support in the medical record for finding that the Veteran did have intense, frequent headaches.  On this evidence, particularly given the examiner's opinion that the headache condition and PTSD created a "complicated case", the Board will resolve all reasonable doubt in the Veteran's (and now the appellant's) favor.  Accordingly, a disability rating of 50 percent for migraine headaches is granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

VI.  Extra-Schedular Consideration

As a result of this decision, the Veteran's service-connected disabilities included PTSD rated as 70 percent disabling, migraine headaches rated as 50 percent disabling, and a scar rated as 10 percent disabling.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for each disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The medical evidence of record, including the opinions of VA examiners, address the symptoms expressly contemplated by the schedular criteria (e.g., chronic sleep impairment, irritability, suicidal ideation).  The Veteran complained of symptoms and functional limitations including inability to establish and maintain effective relationships, social isolation and other impairments as noted above.  As already discussed, these symptoms and their associated functional impacts were all considered in assigning the 70 percent rating for PTSD under DC 9411.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation.

Although the diagnostic codes applicable in this case allow for higher ratings for mental disorders, the Board fully explained why the higher ratings were not warranted.  The appellant and his representative have not argued that any higher rating was warranted and the Board has also concluded, after a thorough review of the evidence, that the Veteran did not meet the criteria for a higher rating.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected PTSD.

With respect to migraine headaches, the Board assigned a 50 percent rating for that condition.  No higher schedular ratings were available.  The Board assigned the 50 percent rating despite the Veteran only more closely approximating that rating after giving the appellant the benefit of every doubt, including that created by the complex interaction of the migraines and the Veteran's service-connected PTSD.  In short, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology that was due to his service-connected migraine headaches.

The Veteran was also service-connected for scars, but the appropriate rating for that condition is not currently on appeal.

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir. 2014).  In making this finding, the Board notes that it has given the appellant the benefit of every doubt, including assigning the highest available schedular rating for migraine headaches based, in part, on the October 2010 examiner's opinion that the condition was complicated by the Veteran's PTSD.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for service-connected PTSD or migraine headaches is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

VII.  Entitlement to TDIU

The claim of entitlement to TDIU is based on the service-connected disabilities of PTSD now rated as 70 percent disabling and migraine headaches now rated as 50 percent disabling.  The Veteran was also service-connected for a left forearm scar rated as 10 percent disabling.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

Importantly, the effective date of entitlement to service connection for PTSD is February 4, 2010, while the increased rating claim for migraines extends back to September 2, 2009.  As a result, the Board must address the two periods separately.  

The combined rating for the period on appeal prior to February 4, 2010, was only 60 percent and the Veteran did not meet the initial eligibility requirements to receive TDIU benefits for that period.  If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

For the period beginning February 4, 2010, the Veteran's single 70 percent disability rating meets the schedular criteria for consideration of entitlement to TDIU.  

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

Prior to February 4, 2010

The Veteran was last employed in 2006.  Therefore, he was actually unemployed during the period on appeal.  However, while the evidence suggests that the Veteran's headaches may have affected his employment, see October 2010 VA Examination (occupational impairment requiring "no stress"), there is no opinion evidence or medical evidence indicating that the Veteran's headaches (alone or in combination with the service-connected scar) rendered him unable to obtain and maintain employment.

For example, the available medical evidence does not indicate that the headaches had become more frequent or more severe over time, but had been a consistent, long-term medical problem.  See October 2010 VA Examination (indicating 28 year history of headaches and opining that the headaches being evaluated were "a continuation of the HAs noted while Veteran was in the service).  The Veteran was able to remain on active duty and to maintain intermittent post-service employment despite these headaches.  Reports vary as to his reasons for leaving his job in trucking in June 2006.  While his TDIU application states he left his trucking job due to bad nerves and headaches, SSA disability records show he reported that he left due to his heart attack.  The latter conclusion is supported by a statement from the president of the trucking company where the Veteran last worked.  The employer indicated that the Veteran was not terminated, but left on his own because he had a heart attack in June 2006 (a fact verified by the medical records).  In any case, even attributing the termination of employment to "bad nerves and headaches", provides little support for the proposition that the headache condition IU rendered him unemployable.  

To the extent there are medical opinions, discussed below, that suggest the Veteran was unemployable during this period, those opinions are not based solely on the Veteran's service-connected disabilities (migraines and scar), but rely in significant part on disabilities that either have never been service-connected (e.g. coronary artery disease) or disabilities that were not service-connected during this time period (e.g. PTSD).  The Board may not base an award of TDIU on the effects of nonservice-connected disabilities.  Hatlestad, 5 Vet. App. at 529.

The Board finds that the Veteran's service-connected migraine headaches and scar did not render him unable to obtain and maintain employment during the period prior to February 4, 2010.

Period Beginning February 4, 2010

Beginning on February 4, 2010, however, the Board finds that the Veteran's service-connected disabilities, including PTSD, migraines, and a scar, did render him unemployable.  While there is evidence both for and against this conclusion, the Board relies heavily on the October 2010 VA examiner's opinion that the Veteran's PTSD symptoms, including particularly anger and irritability, were significant enough at the time of the examination to make him unable to seek any type of employment.  

The record also includes, as discussed above in the PTSD section, evidence of hospitalizations for mental health symptoms during this time period.  Moreover, the Veteran's private treating psychiatrist indicated in a February 2008 letter that the Veteran was being treated for many medical and mental health conditions that rendered him unable to work.  The psychiatrist listed coronary artery disease with prior heart attack, hypertension, hyperlipidemia, and psychiatric history of bipolar with psychiatric features, depression and a psychiatric hospitalization in February 2008 for suicidal ideation.  The letter, obviously, predated his PTSD diagnosis in 2010, but the Board finds it has at least some probative value with respect to the effect his psychiatric symptoms had on his employability.

While the Veteran's SSA records contain evidence that the Veteran's disabilities did not render him unemployable, that evidence predates the period on appeal and is not wholly unfavorable.  See, generally, October 2009 SSA Decision (noting evidence that the Veteran's psychiatric symptoms were treated with psychotropic medications that prevented him from operating machinery or engaging in any occupational activities in which tiredness or fatigue would pose a hazard and concluding that the Veteran would not have been able to perform his past relevant work as a truck driver); June 2011 SSA Decision (discussing two psychological consultations in which it was determined that the Veteran had moderate impairments in occupational functioning, but was limited to "no contact with the public; simple, routine, and repetitive tasks in a low-stress work environment; no more than occasional interaction with supervisors and co-workers; and work of an isolated nature, with only occasional supervision").  Driving a truck might meet some of the occupational restrictions noted in the SSA records, but those same records establish that medications for his service-connected conditions would render him unable to perform that type of work.

The Board is faced with significant evidence, particularly in light of the Veteran's education (high school only) and work history (most recently driving truck), that the Veteran's service-connected conditions rendered him unable to obtain and maintain employment.  The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Nevertheless, the Board is informed by the medical professionals' (including particularly the VA examiners') opinions regarding the impact the Veteran's service-connected disabilities had on his occupational functioning.

The Board finds that the evidence of record, including the October 2010 VA examinations, supports the conclusion that the totality of the Veteran's symptoms due to service-connected conditions, including PTSD, migraines, and medications for those conditions, rendered him unemployable from February 4, 2010, throughout the remainder of the appeal period.  See Nieves-Rodriguez, 22 Vet. App. 304 (noting it is the reasoning that provides most of the probative weight to an opinion).  While the evidence is not so strong as to remove all doubt, reasonable doubt must be resolved in favor of the appellant.  See Gilbert, 1 Vet. App. at 53-56.

For these reasons, the Board will grant entitlement to TDIU.

VIII.  Earlier-Effective Date for Service Connection for PTSD

The Veteran, the appellant, and their representative have relied entirely on 38 C.F.R. § 3.156(c) and the association with the file of new service records verifying the Veteran's in-service stressor to support the claim of entitlement to an earlier effective date for service connection for PTSD. 

The effective date of a claim reopened following the receipt of service department records is "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156; see also 38 C.F.R. § 3.400(r). The determination of the date entitlement arose must be informed by 38 C.F.R. § 3.304(f) which sets forth the requirements for establishing entitlement to service connection for PTSD and expressly requires a medical diagnosis of the veteran's condition as PTSD.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).   Specifically, section 3.304(f) provides that "[s]ervice connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  Therefore, in order to determine the "date entitlement arose" within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at § 3.304(f).  Young, 766 F.3d at 1352.  Section 3.304(f) does not provide that entitlement can arise on a date for which there is no medical diagnosis of the veteran's condition as PTSD.  

This is not to say, however, that the effective date of a PTSD claim is necessarily the date the diagnosis is made or submitted to the VA.  Rather, the Board recognizes that it is possible that "a medical opinion could diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms."  Id. 

The Board finds that the Veteran's claim for an earlier effective date must be denied because the first diagnosis of PTSD was made during the October 2010 VA examination and because neither that examiner, nor any other mental health professional, has opined that the Veteran's PTSD had onset earlier than the currently-assigned effective date.  Consequently, the date entitlement to service connection for PTSD arose cannot be earlier than February 4, 2010.

A brief review of the Veteran's mental health history is in order.

The October 2010 VA examination contains the first medical evidence that the Veteran suffered from PTSD as a DSM-IV (or DSM-5) diagnosis.  The examiner recounted, in detail, the Veteran's mental health history and conducted a thorough mental health evaluation.  On the basis of that information, she provided a current diagnosis of PTSD and assigned a GAF of 50.  The Board notes that she referenced the Veteran's hospitalization in February 2010 as well as seven additional prior hospitalizations.  However, she did not, either explicitly or implicitly, opine that the Veteran had diagnosable PTSD prior to February 4, 2010.

In addition, the other mental health records in the claims file contain probative evidence against finding that the Veteran had PTSD prior to February 2010.  For example, mental health evaluations that directly addressed the issue prior to the October 2010 VA examination rejected the diagnosis of PTSD.  See, e.g., June 1993 Psychological Assessment (documenting Veteran's denial of any prior diagnosis of a mental illness and concluding:  "He does not have a diagnosis of PTSD."; "Axis I: Cocaine Dependence"); see also June 1993 Discharge Summary ("Axis I:  Substance dependence cocaine and alcohol.").  Otherwise, the mental health records are nearly silent with respect to PTSD.

There is an April 2008 reference to PTSD.  See April 2008 VA Mental Health Consult ("Diagnosis (per referral source): PTSD; MDD."); April 2008 VA Psychology Outpatient Consult (same).  However, the contemporaneous mental health "psychotherapy referral" contains a provisional diagnosis of "Bipolar Disorder".   In addition, the Veteran had recently been hospitalized for his mental health condition and underwent numerous mental health evaluations, none of which indicated a diagnosis of PTSD.  See, e.g., February 2008 VA Primary Care Note ("history of stab wound rt forearm which got infected during service; laceration was sewn up by civilian hospital; then had secondary infection was opened up and healed . . . now complaining of numbness"; "follow up with mental health for depression and suicidal ideation"); February 2008 VA Mental Health Note ("Veteran currently carries a diagnosis of Bipolar Disorder."); February 2008 VA Discharge Note ("Bipolar Disorder, Unspecified; Cocaine Abuse, episodic use"); February 2008 VA Discharge Summary ("Axis I:  Bipolar Disorder Unspecified, Substance Abuse (Cocaine and Alcohol)").  

The Board finds that the April 2008 reference to PTSD by history, possibly from the Veteran, does not constitute a diagnosis of PTSD pursuant to DSM-IV criteria.  As history conveyed by the Veteran, the Board finds the lay assertion would not be sufficient to establish a prior PTSD diagnosis in the circumstances of this case.  See Young, 766 F.3d at 1353 (holding that the regulations do not "permit the veteran's lay testimony to substitute for a medical diagnosis of PTSD").  This is particularly so where the contemporaneous mental health records and those from the months just prior to that notation all indicate diagnoses of bipolar disorder, depression, and/or substance abuse.  If the notation was not based on the Veteran's statement, then the records are not clear regarding its origin.  As discussed above, the medical records reflecting the referral and containing mental health evaluations around the time the referral was made all contain diagnoses of bipolar disorder, depression,

and/or substance abuse, but no mention of PTSD.  The Board finds that notation is unreliable due to the conflict with contemporaneous records and, because it contains no reasoning, the notation has no probative value in comparison to the contemporaneous diagnoses of other mental health problems.  See Nieves-Rodriguez, 22 Vet. App. 304.  In addition, there is the distinct possibility of transcription error given the lack of any other indication of a PTSD diagnosis.  For these reasons, the Board finds that the April 2008 notation of PTSD by history does not establish a PTSD diagnosis in or before April 2008.

The medical evidence does not contain any other record even potentially documenting a PTSD diagnosis prior to February 2010.  For example, the records relating to the 2009 SSA disability determination support the Board's finding.  The November 2009 SSA mental health evaluation notes diagnoses of affective disorder, bipolar disorder, substance abuse disorder, and personality disorders, but does not mention or document any diagnosis of PTSD.  The mental health professionals evaluating the Veteran for SSA purposes did not mention any then-current or prior diagnoses of PTSD.  The Board will not refer to each non-PTSD diagnosis, but will instead merely note that the overwhelming medical evidence from this time period is against finding that the Veteran was actually diagnosed with PTSD prior to October 2010 and the claims file as a whole does not contain a retroactive diagnosis dating the onset of the Veteran's PTSD as prior to February 2010.

The Board finds, based on review of the entire claims file, that the earliest diagnosis of PTSD was during the October 2010 VA examination.

Because the medical evidence of record is against finding an onset of PTSD prior to the currently-assigned effective date, the claim of entitlement to an earlier effective date for service connection for PTSD necessarily fails.  Young, 766 F.3d at 1354 (citing 38 C.F.R. § 3.304(f) for the proposition:  "entitlement could not arise until the pertinent regulatory requirements were satisfied, including the existence of 'medical evidence diagnosing the condition'").

The requirement of a PTSD diagnosis as a prerequisite to entitlement to service connection for that condition has been a consistent feature during the entire period from the Veteran's discharge from active service to the present.  See Young, 766 F.3d at 1354 (recounting history of requirement and rejecting a claimant's argument that the requirement did not exist prior to 1993).  The above analysis, finding entitlement to service connection for PTSD did not arise until medical evidence established the onset of that condition in 2010, applies to the period prior to 1993.  Id.; see also 38 C.F.R. § 4.126 (1985) ("It must be established first that a true mental disorder exists. The disorder will be diagnosed in accordance with the APA manual.....Normal reactions of discouragement, anxiety, depression, and self-concern in the presence of physical disability, dissatisfaction with work environment, difficulties in securing employment, etc., must not be accepted by the rating board as indicative of psychoneurosis.  Moreover, mere failure of social or industrial adjustment or the presence of numerous complaints should not, in the absence of definite symptomatology typical of a psychoneurotic or psychophysiologic disorder, become the acceptable basis of a diagnosis in this field."); 38 C.F.R. § 4.126 (1993) (same); 58 Fed. Reg. 29109-01 (May 19, 1993) (adopting 38 C.F.R. § 3.304(f) which provides:  "Service connection for post-traumatic stress disorder requires medical evidence establishing a clear diagnosis of the condition...").  Therefore, even assuming a claim sometime between the end of the Veteran's active service and 1993, the requirement of a medical diagnosis of PTSD has been a consistent feature of the law without which entitlement to service connection for that condition could not arise.

The weight of the evidence is not in equipoise, but is against finding a medical diagnosis of PTSD prior to the currently assigned effective date.  Gilbert, 1 Vet.App. at 53-56.  As noted above, in the alternative, the effective date for a reopened claim, such as this one, is the date of receipt of the claim.  38 C.F.R. §§ 3.156 and 3.400(r).  That date in this case is February 4, 2010.

While the Board also finds there was no pending claim, in-depth discussion of that argument is unnecessary because, as discussed, the law does not provide for an effective date prior to the date entitlement arose unless the claim was received within one year of separation from active service.  See 38 C.F.R. § 3.400(b)(2); see 38 C.F.R. § 3.160(c) (a "pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  The record reflects that the Veteran's earliest claim of entitlement to service connection for any condition was received by VA in June 1994 and the earliest claim of entitlement to service connection for any mental health condition was received in May 1995 (depression).  Both claims were made more than one year the Veteran's active service.  Therefore, even assuming the original claim of entitlement to service connection for a mental health condition should be reconsidered under 38 C.F.R. § 3.156(c) due to the association with the file of new service department records, the claim of entitlement to an earlier effective date fails.  Given the facts and procedural history of this case, there is no basis in law to assign an effective date earlier than the date entitlement to service connection for PTSD arose.  Resolving all reasonable doubts in the appellant's favor, that date cannot be earlier than February 4, 2010.

Accordingly, the Board will deny the appellant's claim of entitlement to an effective date earlier than February 4, 2010, for service connection for PTSD.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 70 percent, but no more, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial rating of 50 percent, but no more, for service-connected migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU prior to February 4, 2010 is denied.

Entitlement to TDIU as of February 4, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than February 4, 2010, for service connection for PTSD is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


